Warren E. Burger: The case is submitted. We'll hear arguments next in Roberts against the United States. Mr. Palmer, I think you may proceed when you're ready.
Allan M. Palmer: Mr. Chief Justice and may it please the Court. Perhaps the most important transcript to cite from the sentencing one that is relevant to disposition of this case did not become available until after the brief and the appendix of -- of petitioners were filed. The Court of Appeals for the D.C. Circuit sent it over here on December 5th and the briefs were filed in November 15th, as I recall. Now, the transcript we refer to is a 40-page-transcript concerning a so-called Miranda hearing held in the District Court. And, that transcript indicates that there was a wiretap in the district and, during the course of it, someone named Win was overheard.
Byron R. White: This is an argument that isn't in the brief?
Allan M. Palmer: No, it's in the briefs, Your Honor, because, although the full transcript was not available, we in fact summarized the gist of it from other source material.
Byron R. White: Thank you.
Allan M. Palmer: When it was heard on a wiretap and then a green jaguar, he was alleged to have delivered $50 or $100 worth of drugs and was observed at the situs of the tap. The young lady who owned the car was summoned to the stands subpoenaed to the US Attorney's Office. At this point, there were no indictments or criminal charges pending. She was asked “who drives the car?” She said, “The only other person that drives it is her male friend, Winfield Roberts and he's right outside the door.” Impressed with their good fortune, the district attorney and the police officers there invited him in to discuss the matter. And, as the District Attorney Mr. McSorley said, as soon as you walked in the door, the defendant or potential defendant, he was not a defendant at that time, was read his Miranda rights pursuant to the PD 47 which is a compilation of those rights, except the one that indicated he was under arrest because, clearly, he was not. He was advised he had the right to remain silent anything he said --
Warren E. Burger: In that proceeding.
Allan M. Palmer: -- may be used against him.
Warren E. Burger: Do you make any point of impropriety and giving the Miranda warning too soon rather than too late?
Allan M. Palmer: No, sir.
Warren E. Burger: No.
Allan M. Palmer: They did it out of abundance of caution --
Warren E. Burger: I see.
Allan M. Palmer: -- so to speak, and he was told that “If you want to answer any questions now with a lawyer present, you have the right to stop answering in any time. You also have the right to stop answering at any time until you talk to a lawyer.” This is standard PD 47 warning. Now, as the district attorney testified at this hearing at transcript 38, he said, “The petitioner fully understood his rights and the trial court agreed.” Now, initially, the petitioner was vague about any involvement in the case until an actual tape of his voice was played indicating when his own voice, the jaguar, etcetera. At that point, he admitted what was on the tape to the extent of, on two occasions, he delivered drugs with $50 or $100 to this Charles B. Thornton in a jaguar. At that point, the Prosecutor Preston said, “Well, where did you get the drugs from?” And, as the testimony indicated, at that point, police officers testified, at transcript 12, the petitioner was -- gave an evasive answer, “He refused to tell us.” The prosecutor testified. He clamped up and the conversation ended because he wouldn't go any further than that. He was advised to come back in two or three days and think it over.” He did so and he said, “I can't help you anymore,” and he left. Now, obviously, the defendant who was not advised by counsel at that point, he was not under duress, only admitted that which the Government knew. When he heard his own voice on the tapes to deliveries, he said, “Yes, I was involved in that.” As to any further involvement, any conspiracies of the persons who may be involved, he relied and, pursuant to his warning to remain silent. And, indeed, this is the very consequence envisioned by this Court in the Miranda opinion where it indicated that if the individual indicates in any manner at any time prior to or during questioning, he wants to rely on these warnings, rights. At this point, he has shown that he intends to exercise his Fifth Amendment privilege. This is precisely what this petitioner did. He was then indictment, arrested and indicted. He was arrested about a month later, indicated about two months after that. Here, again, after the indictment on three or four occasions, now, there's a transcript -- the remand transcript of January 28, 1977 that was sent to this Court also in December 5th, alluded to in the Government's brief. On three or more occasions, personally, the prosecutor spoke to his attorney for cooperation. He wanted his cooperation to testify in open court against the codefendant and to identify the other people he was involved with, the places, locations, the full conspiracy, so to speak. And, as the prosecutor testified at the remand hearing, “This was rejected out of hand. There was never any indication that Mr. Roberts would assist us and, indeed, throughout the course of this three-year-litigation." Mr. Roberts, the petitioner, consistently relied on his right to remain silent until, at the sentencing hearing, the prosecutor urged this noncooperation as a basis for increasing penalty or, as a sentencing aggravating factor and the court relying thereon and enunciated this as one of the reasons for the consecutive sentence. At that point, Mr. Roberts, the petitioner was penalized for relying on his Fifth Amendment rights which the Government concedes, at brief 37, it could not do. The court that is could not so penalize him. Now, the Government, in its brief, argues a waiver theory that this was never actually urged by petitioner during the course of the three years or the sentencing hearing. He says, at page 35 of the brief, petitioner as counsel never said that non-cooperation was based on constitutional rights and in cri -- and, immunity was never sought by petitioner or his counsel. And, further, goes on to say the, point two, that, at no time during the sentencing hearing that, in fact, counsel elude to Fifth Amendment rights. Now, these are important considerations and we're going to answer them fully, as we have in the brief, we believe. Insofar as the three-year phase --
William H. Rehnquist: But this isn't true -- true Mr. Palmer, that there was a colloquy at least before the trial where you -- where, in defense counsel, agreed to withdraw their motion to recues Judge Pratt if he would agree to concur in sentences.
Allan M. Palmer: We filed a memorandum. We don't -- previously had a -- we filed a memorandum. There was a mandamus petition we set to the judge. “We'd ask you to recuse yourself because, under the Greg opinion of this Court, you've already sentenced the man, you've heard the -- you've read the presentence report. Out of an abundance of caution to preserve this issue of fairness, the preservation, the appearance of fairness, we think the Court should recuse itself.” And, in fact, if the Court does recuse itself in the -- well, it didn't recuse itself, we said. But, if it did not recuse itself, if it gave concurring sentences, we would withdraw that claim, that's true. In a footnote, we did indicate that upon consent and advice of the defendant. Now, in many cases, petitioners arrest to cooperate. It happens all the time in District Courts, and it is understood by all experienced counsel, defense counsel, that if the man says no, obviously he's relying on his Fifth Amendment rights. He does not have to confess, say anything to the Government at all. And, indeed, in this case, the petitioner was brought -- not brought into court during the three-year-period and said, “Well, while I have you not confessed late at the scheme for the benefit of the prosecutor?” It was understood by the prosecutor and defense counsel that, by not cooperating, the defendant simply relied on his right to remain silent as he had throughout the proceedings. And so, when the Government says that the defense never came forward during these three years and said, “Well, we're relying on the Fifth Amendment as such” or that “He never asked for cooperation,” that argument is long -- the brief in that regard is long in argument and short on experience because it is generally understood that there is no right for the Government to compel this incriminating statement from the defendant. And, furthermore, we're not familiar with any instance where or a general practice whereas the defendant who says, “I would like immunity prosecution. Please give us immunity.” The Government knows what to -- knows what to do. If it wants to, it could put the man before the grand jury, if he claims his Fifth Amendment right, then give him immunity. It's not up to the defendant to ask for it. It's up for the prosecution to confer it if it deems fit. Now, at the time of the sentencing or prior thereto, from day one, June 13, 1975 when the defendant walked into the prosecutor's office, through the morning of the sentencing hearing, not one time in writing or otherwise did the Government ever urge noncooperation as a sentencing factor for aggravation or as any factor at all.
Warren E. Burger: Do you think cooperation could be used and is it sometimes argued as a reason for moderating a sentence?
Allan M. Palmer: Of course. It happens all the time.
Warren E. Burger: Well, then, it's just a one-way street in your view?
Allan M. Palmer: On these facts, it is a one-way street in the sense that the man is consciously giving up right to self-incrimination if he cooperates. In narcotic cases especially, there's a danger to one's safety, there's a danger to one's life, the -- his family, and he consciously gives up these factors, these rights, the right to silence, the right not to endanger himself or his family. And, for that reason, when a man cooperates, he does so voluntarily, fine. Courts have indeed given benefit to that. But at the Congress, it's not true because if he doesn't cooperate, there are many valid reasons such as, in this case, his reliance on the right of self-incrimination. Well, he did not cooperation -- did not cooperate and, in fact, Judge Lombard, in considering the issue in the Ramos and DiGiovanni case, a most experienced federal appellate judge, has indicated that it is a one-way street in that regard. That is quite true, Your Honor. Now, in its first allocution, prior to the -- or after the first sentence, the Government, in discussing the confession statement of the defendant, they've indicated that he did not cooperate with the Government in a historical sense, just laying out the facts. It did in no way suggested or intimated that that was the reason for the court to take into account in his sentence and, in fact, it was not urged in allocution and it was not urged by the court in sentencing. Now, we came to the second sentence that is now before us. Here, again, the Government wrote a written allocution and never once did it ever suggest, intimate, or anything else say that lack of cooperation is a sentencing factor, never said it.
Warren E. Burger: Are the -- are the prosecutors supposed to -- in the District of Columbia Circuit, do the prosecutors get into the act with recommendations?
Allan M. Palmer: Well, Your Honor, it's interesting. Prior to 1970 or 1971, prosecutors never recommended sentences. It is only a recent occurrence. Having started in about 1970 or 1971, this report, for example, I was there prosecuting cases up until 1968, the Government stood mute at every sentencing, never said a word. It's a recent innovation, so to speak.
Thurgood Marshall: And it varies around the country.
Allan M. Palmer: Yes, I remember I once clerked, when I was a student, in the Second Circuit, a long time ago, many years ago and they always allocuted. I remember the prosecutors allocuted their rights since time and memorial, I believe.
William J. Brennan, Jr.: Mr. Palmer, do you think it would be permissible for a district judge to have a policy that when he takes a plea, that he tells the defendant that he, he -- in his own sentencing practice, if the defendant cooperates, he'll probably get one year. If he does not cooperate, he'll probably get two years, assuming it fits the normal pattern of a certain kind of defense?
Allan M. Palmer: I don't believe so because it's forcing the defendant to give up Fifth Amendment rights which is still in here after the plea, as in this case, for example.
William J. Brennan, Jr.: But -- but you did acknowledge, if I understood your response to the Chief Justice, that the judge could have such a policy that if the man cooperates, he'll only sentence him a year instead of an otherwise appropriate sentence of two.
Allan M. Palmer: I think he could so sentence the man if he cooperates, but I don't think the judge can get involved in that decision insofar as the defendant is concerned. I think when the judge gets involved with it, he's coercing the man to give up his Fifth Amendment rights. That's where the danger is.
William J. Brennan, Jr.: Well, supposing he had 10 -- 10 very similar cases. In the first one, the man cooperates and he says, “I'm only giving you one year because you cooperated.” The next man, he gives him two years. He didn't cooperate and he says nothing about it, but he established the pattern by what he actually did. So, the lawyer now knows by -- based on a series of cases that if his client cooperates, he'll get one year and if he doesn't cooperate, he'll probably get two. Can the l -- I take it, the lawyer could tell the defendant.
Allan M. Palmer: You know, that's a fact of life in the trial courts all the time. That's true.
William J. Brennan, Jr.: But it's a fact of life that the judge cannot tell the defendant.
Allan M. Palmer: I think, at that point, he's coercing the defendant to give up his Fifth Amendment rights which he can't do, and I'm going to get into that a little further in the even broader detail, if the Court will. Now, the Government erroneously suggests the reason why the Government urged this lack of cooperation in its brief. It indicates at page 814 and 841 of its brief that, well, the Government was responding to petitioner counsel's argument to the effect that the courts should consider his cooperation or limited statement as to involvement as a mitigating factor, and the Government responded “tit-for-tat,” so to speak. At brief 8 -- at 8 of its brief, the Government says, “In addition, the prosecutor response to the defense counsel's remarks about the extent of petitioner's cooperation with the Government." We never alluded to his cooperation as such as a mitigating factor. What we did do, when you read the sentencing transcript, is to allude to the facts of the statement he gave to show that the case was not as large or serious as urged by the Government because, insofar as the facts were concerned in the statement the defendant gave, he said that, on two or three occasions, he delivered drugs worth $50 or $100 for Mr. Charles Thornton's own personal use. And, indeed, when the search warrants were executed to six of them, found in Thornton's house was bottle top cookers and syringes in dish of personal use. Furthermore, we urge that Thornton, a previously convicted narcotic felon who pleaded to gambling and narcotic law violations was sentenced to probation by another federal judge in the very same case in which this petitioner was charged. So --
Warren E. Burger: If it wasn't a very big deal as you were suggesting --
Allan M. Palmer: No, sir.
Warren E. Burger: Doesn't that undercut your argument or his argument, I should say, that he was liable to be murdered and liquidated if he cooperated with the prosecution?
Allan M. Palmer: Well, whose argument does Your Honor refer to? I don't --
Warren E. Burger: Well, you've just been -- I thought you were telling us that this wasn't a very big narcotics operation.
Allan M. Palmer: It was not a very big -- insofar as this petitioner was concerned, as we saw it. Notwithstanding that fact, if someone gave him the drugs, who was a person in the more a distribution type of role, to that person, whether you call it a small amount distributed or not, the individuals who supplied from above are very concerned about their liability and the danger comes from them, I would think, as the case has indicate. In any event --
Warren E. Burger: Do you think the judge, in those circumstances, is not entitled to take into account that with the damage that the use of drugs does to a great many people that peddlers -- drug peddlers should be put away for quite a while?
Allan M. Palmer: Of course the judge could take that into account.
Warren E. Burger: I thought that's what he did here.
Allan M. Palmer: Well -- he --
Warren E. Burger: He sure complained --
Allan M. Palmer: -- took into account several factors, Your Honor. Now, if this judge never talked about cooperation, never alluded to it, possibly, the sentence he gave might have been a viable one. The fact is, theory aside, he specifically alluded to lack of cooperation as a sentencing factor, and I'm going to now refer to that more specifically. Now, the real reason the Government alluded to noncooperation was this. We urged in writing and orally that when you have pleas or verdicts concerning two phone counts, two so-called phone counts, now there was about 16 judges in the District Court here active and seen who hear criminal cases. No judge in the District of Columbia has ever given consecutive sentences for two or more telephone counts.
William H. Rehnquist: Mr. Palmer, a moment ago you said that if the judge had not alluded to the absence of cooperation, the sentence he gave might have been a viable one, was the one word you used. And then, you mentioned sentencing factors. Is there some case from this Court that holds absent if, constitutional or statutory violation, a sentence is to be reviewed by an appellate court on the basis of the sentencing factors the judge took into consideration?
Allan M. Palmer: Well, the Grayson case itself so hold, as we read it. In Grayson, the Court said -- one of the reasons may be impermissible that I'm going to sit in this man for -- sentence this man for, this page -- 438 U.S. at page 44, and the Court said, “Mr. Grayson, I'm going to sentence you to a prison term because, one, to deter you and, two, it is my view that your defense was a fabrication and it doesn't have the slightest merit whatsoever. And, I feel it's proper for me to mention the second factor because, if it's an improper factor, I want the Court of Appeals to know it so they can reverse me.” Of course, the Court of Appeals did reverse him, then, it came to this Court which upheld that sentencing factor.
William H. Rehnquist: Well, but that was the District Court's view --
Allan M. Palmer: Right.
William H. Rehnquist: -- that sentencing factors could be taken into consideration even though the sentence imposed was limit -- in the limits proscribed by law.
Allan M. Palmer: I think that the factor was an improper or impermissible one. It is the basis upon which to reverse the sentence.
William H. Rehnquist: How do you know whether it's improper or impermissible?
Allan M. Palmer: Well, we look at it and, if it strikes us in the realm of human experience as an improper factor that he shouldn't consider, I think the reversal is required. For example, more -- if he had said, “Well, Mr. so and so, you are a particular ethnic group” or “you are a particular race”--
William H. Rehnquist: Well, that would be a constitutional claim, would it not?
Allan M. Palmer: It would indeed, and we think, in this sense, the use of the improper factor has always been understood or has always been a basis upon which to, at least, reverse the sentence even though it has been within the proper guideline.
William H. Rehnquist: But do you define improper factor as being a violation of some constitutional claim?
Allan M. Palmer: In this case, there was such a violation of a constitutional claim, the Fifth Amendment.
William H. Rehnquist: And you -- and so, that's what you mean when you say improper factor.
Allan M. Palmer: Yes, sir. That was the critical or most important factor in this case, the violation of the Fifth Amendment and the right to remain silent which was penalized on the facts of this case. That is true. That is the outstanding reason. Now, as we indicated, no federal judge before in this jurisdiction had ever given consecutive sentences --
Thurgood Marshall: But can a -- then, can a federal district judge in this District give consecutive sentences despite what you said?
Allan M. Palmer: I'm not sure. We -- it's never been decided.
Thurgood Marshall: Well, what's to stop him from doing it?
Allan M. Palmer: Well, there's the rule of lenity. We urge that you have a wiretap case. The lead count here was a wiretap and several overt acts.
Thurgood Marshall: My point, you say that a judge can't give two consecutive sentences.
Allan M. Palmer: On these facts, I'm not sure.
Thurgood Marshall: Well, I mean, suppose a man is caught with $18 billion worth of dope, hand it out to children on the corner. Could he be given two consecutive sentences?
Allan M. Palmer: I guess, in those aggravating circumstances, it's -- I'm just looking to the facts of this case and where there was a conspiracy and four overt acts. Two of the overt acts were also substantive counts, use of the telephone. Our point was, under the rule of lenity, we made an argument that the main count is the lead conspiracy count. If, pursuant to that, you have 200 phone calls, does that mean a man can get 800 years consecutively for use of the phone and only 15 years for use of conspiracy?
Thurgood Marshall: If he made them -- if he made them with children?
Allan M. Palmer: I don't know about children. There were no children involved in this case, if it please the Court.
Thurgood Marshall: I know, but it's --
Allan M. Palmer: Hard facts --
Thurgood Marshall: You know 200 involved in this either.
Allan M. Palmer: Well, hard facts make different circumstances, I would submit.
Warren E. Burger: Mr. Palmer, where do we get the -- where do we find this data that you mentioned on judges never giving consecutive sentences?
Allan M. Palmer: Well, we urged it in our statement of facts prior to sentencing.The district attorney, in sentencing --
Warren E. Burger: I'm thinking about documenting it. Where is that report?
Allan M. Palmer: Well, it was based on (a) my experience of 17 years in the District Court, having conferred with drug agents, etcetera, and the Government conceded it at the sentencing. It was never controverted in the Court of Appeals and, indeed, not controverted here. In fact, the prosecutor said that, in asking for consecutive sentences at appendix 34 and 45, we realize we're going against custom and practice in this courthouse and I'd like to explain why we're doing so. It's not to appear as to sigh and agree. And then, he launched for three pages the argument that this lack of cooperation should move the District Court to do what no other District Court had ever done before, that is, impose consecutive sentences for two telephone counts. Now, after he allocuted, the Court turned to us and said, “Do you want to make a response, Mr. Palmer?” and, remember, at this point, the issue had not been joined. Of course, the Government had never, until that moment, urged this is a sentencing factor. And, for a brief paragraph, we de -- when you're dealing with an allocution, you're trying to persuade somebody. It's not a legal argument. And, we said to the Court, “Well, apparently in this situation, the codefendant Thornton got probation." This defendant is before the Court, he isn't -- he hasn't cooperated. The defendant -- the Government is obviously mad at him. Let's give him the time we can, as much as we can, while we've got him before us and then, I went on to another matter. And, in these circumstances, we don't think we can be faulted for not raising the issue having -- we never thought about the issue, the implications of the right to remain silent, the Miranda warnings, etcetera when Courts of Appeal are -- appeals are divided on the issue. In fact, that's why we're here today. So, we can't be faulted for not raising at that time and, indeed, the issue only came into the case when the judge, in imposing sentence, said, “That is one of the factors I'm relying upon.” After that, the case went on appeal and we researched the law, presented it to the Court of Appeals, and the case ultimately wound its way here. Now, since the record below was silent, in effect, as to the reasons for the lack of cooperation, other than this Fifth Amendment issue which is clearly there, it was impermissible for the Court to penalize lack of cooperation when lack of cooperation could just as easily have been, as Judge Lombard said in his opinions, from fear of harm, danger to himself, or his family, or other like reasons. In other words, there's no reason to say that failure to cooperate on these facts was because the man was not amenable to rehabilitation. Now, there's a further consideration here, and that is the fact that, in this case, the prosecutor urged consecutive penalties because petitioner failed to cooperate over the entire course of the case. At appendix 36, he said, “Throughout the long process that has occurred some-June of 1975, when he first came into my office, up to today, he still has refused to cooperate.” Now, at the stage where the defendant was in the prosecutor's office and he refused to cooperate, the defendant was then penalized in part because, at that point, unrepresented by counsel, he didn't confess everything the Government wanted to know, indicate where he got the drugs from and things of that nature, and we think that is clearly impermissible. Secondly, between the -- the indictment and the plea, as we understand it, the defendant has pleaded not guilty. He has no duty to confess, cooperate with the Government. He's Fifth Amendment rights have not been waived in any shape or form and, yet, the defendant was penalized in this case, during this phase of this case also, because he never came and said, “Prosecutor, let -- I want to lay my soul bare to you.” I think that's impermissible. And, in line with the question that Justice Stevens asked, for example, under Grayson, we think a judge could probably say to a defendant “Mr. Defendant, you're going to testify.” The Supreme Court has said, “If you do and do so falsely, and you're convicted, I'm going to take that into account when I impose sentence.” But, we don't think that, prior to the disposition of the case, the defendant can be brought into the courtroom and the judge say to him, “Now, Mr. Defendant, you know, I've heard you haven't cooperated in here. The Government wants you to testify against your codefendant. You haven't done that. You haven't indicated who you got your drugs from, and I think that's something that should be done and, if you don't do it, when -- if you're convicted and the sentencing comes about, I'm going to penalize you for that.” I think that is totally impermissible, coercive, collides with fundamental rights of a defendant in a criminal case. And, for these reasons, we think the sentencing in this case on these facts was improper. Now, I have five minutes to go and I'd like to reserve those for rebuttal. Thank you.
Warren E. Burger: Very well. I think we want to ask you to take two minutes today and the rest tomorrow. We'll resume at 10 o'clock in the morning.